DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 3-15, 19 and 21-24 are pending in the application.  Claims 2, 16-18 and 20 have been cancelled.  Claims 11-15 and 19 are withdrawn from consideration due to Applicant’s elections. 
The amendment to claim 1, filed on 9/27/2021, has been entered in the above-identified application. 	

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 3-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2012/0097907 A1) in view of Cao et al. (US 2009/0260770 A1).

Regarding claims 1, 4-6 and 21, Bauer et al. (“Bauer”) teaches compositions that include an aerogel component (a filler as claimed) (Abstract and claim 15).  Bauer teaches that the composition can be in the form of a dry mixture, solution, dispersion, suspension, slurry, paste, a dried or cured product, such as a solid, e.g., a self-supporting rigid composite, a multilayered composite, made, for instance by laminating together aerogel blankets, and so forth ([0014] and [0071]).  Bauer teaches that, in implementations, a composite in the form of a coating is a fibrous panel as claimed), finished articles and many other types of surfaces and allowing the slurry or paste to dry (harden), forming a composite coating onto the substrate (see [0100] and [0048]).  Bauer further teaches that the composition, e.g., as a dry blend or slurry, can be incorporated in raw materials employed to manufacture bricks, dry wall, siding or roofing materials, tiles, ceiling tiles, paints and so forth ([0113]).

Bauer teaches that, in some examples, the aerogel component is present in the composition in an amount within the range of from about 40 to about 95 volume% ([0042]).  Bauer also teaches that a binder can be combined with the aerogel component in any suitable ratio, wherein examples include but are not limited to aerogel to binder volume ratios within the range of about 150 to about 5 ([0052]).  Bauer teaches that a common type of aerogel is silica-based (an inorganic filler as claimed) ([0019]).  Bauer teaches that examples of binder materials include (among others) silicates, e.g. sodium silicate (an inorganic binder as claimed) ([0047]; also see [0007]).  

Bauer does not explicitly disclose that the fibrous panel comprises starch.  

However, Cao et al. (“Cao”) teaches panels that can be used as ceiling panel products, acoustical panels or tiles (Abstract and [0023]).  Cao teaches that starch is optionally included in the base mat as a binder ([0033]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the panel of Bauer with starch in order to improve the flexural strength, hardness and/or rigidity of the panels for use in ceiling panel products, as taught by Cao (see [0033]; also see [0023]-[0024]).

With regard to the claimed limitation “the backing side is directed to a plenum above the fibrous panel in a suspended ceiling tile system,” the examiner notes that the coated ceiling tile of Bauer in view of Cao would be capable of being directed as claimed. 

Regarding claims 3, 8 and 21, Bauer teaches that, in some implementations, the composition is prepared using a reduced number of ingredients, wherein for example, using either an inorganic binder or an inorganic binder-containing formulation, but not both, can simplify preparation protocols and decrease costs ([0007] and claim 15).

Regarding claims 7 and 9, Bauer teaches that bonding is thought to contribute to self-supporting properties and this bonding may be promoted or enhanced by reactions between CaCO/CaO components in binder-containing formulations and silica surfaces of some types of aerogel, with the possible formation of calcium-silicate-hydrates ([0111]).  
In the alternative, the examiner notes that, in an embodiment, Bauer teaches that the composition can be in the form of a solid, e.g., a self-supporting rigid composite, a multilayered composite, made, for instance by laminating together aerogel blankets, and so forth ([0014]).  Bauer also teaches that the composition may comprise inorganic fibers such as mineral wool fibers ([0070]-[0071]).  Thus, the examiner notes that a two-layer laminate of Bauer would meet the limitations of claim 1.  In addition, with respect to claims 7 and 9, Cao teaches that typical base mat fillers include both lightweight and heavyweight inorganic materials, wherein examples of heavyweight fillers include calcium carbonate, clay or gypsum ([0034]).

Regarding claim 10, Bauer teaches that, in embodiments, the composition includes a fluid, and that the term "slurry" is meant to include solutions, dispersions, suspensions, pastes and so forth ([0078]).

Regarding claim 22, Cao teaches that typical base mat fillers include both lightweight and heavyweight inorganic materials, wherein examples of heavyweight fillers include calcium carbonate, clay or gypsum ([0034]).  The examiner notes that gypsum is a hydrate of calcium sulfate. 


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2012/0097907 A1) in view of Cao et al. (US 2009/0260770 A1), as applied to claim 1 above, further in view of Rathenow et al. (US PGPUB 2011/0306255). 

Regarding claims 23-24, Bauer in view of Cao remains as applied above.

Kajander in view of Bosco does not explicitly disclose the panel further comprising a backing layer in contact with the backing side, wherein the backing layer comprises unbleached paper, bleached paper, or kraft/aluminum foil.

However, Rathenow teaches a composition including an acid-stable inorganic binder and fibers, wherein the inorganic binder comprises water glass (Abstract).  The fiber material is present as a weave and/or knit and/or scrim and/or net and/or fibrous nonwoven web and/or as hollow fibers (Abstract).  Rathenow also teaches the incorporation of paper combined with (or among) the fiber layers (see Abstract and [0021]).  Rathenow teaches that the composition may form board structures and may have insulating properties ([0031]-[0033] and [0043]-[0044]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibrous mats of Bauer in view of Cao with additional layers such as a weave, knit, scrim net and/or paper in order to obtain structures that have a favorable strength-to-weight ratio and can be made with very delicate geometries for use 


Response to Arguments

Applicant’s arguments with respect to claims 1, 3-15, 19 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789